Citation Nr: 1633728	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating higher than 40 percent for ulnar neuropathy of the right upper extremity.

2. Entitlement to a rating higher than 20 percent for traumatic arthritis with loose body of the right elbow.

3. Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board, but withdrew that request in November 2011.

The Veteran has submitted additional evidence since the most recent statement of the case along with a waiver of Agency of Original Jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304(c). Therefore, the Board may properly consider such evidence.

In March 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issues of increased disability ratings for traumatic arthritis of the right elbow, degenerative joint disease of the right knee and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's ulnar neuropathy of the right upper extremity is most accurately categorized as no more than severe incomplete paralysis of the ulnar nerve.  
CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for ulnar neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the September 2009 rating decision currently on appeal, the RO continued the Veteran's disability rating for ulnar neuropathy of the right upper extremity at 40 percent.  The Veteran contends that a higher rating is warranted based on his symptomatology.  Specifically, the Veteran contends that he has lost strength in his right hand and has pain and numbness in three of his fingers and the side of his palm which has caused him to drop things and has made it difficult to perform activities such as writing, brushing his teeth, shaving, combing his hair and lifting things.  

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from February 13, 2008, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and are then combined.  38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claim under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

The Veteran's neuropathy is rated under Diagnostic Code 8516 based on partial paralysis of the ulnar nerve.  Diagnostic Code 8516 provides that severe incomplete paralysis is rated 40 percent disabling on the major side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side.  38 C.F.R. § 4.124a.  Here, the medical evidence shows that the Veteran is right-hand dominant, and thus his right side is considered his major side.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. 

On VA examination in April 2009 the Veteran reported tingling and numbness, abnormal sensation, pain, anesthesia, weakness and paralysis from the right elbow down to the 4th and 5th digits of the right hand.  He reported the symptoms as constant in nature but denied experiencing paralysis at the time of the examination.  He reported difficulty brushing his teeth and stated that he was using his left hand more for doing things including lifting at work. The examiner noted evidence of hand tremors in the right medial hand.  The examiner found that motor function was within normal limits with no dysfunction but that sensory function was abnormal, with decreased sensation to sharp/dull stimulation from the right elbow to the fourth/fifth digits in the hand.  Arm reflexes were normal bilaterally.  Peripheral nerve examination revealed neuralgia of the ulnar nerve and sensory dysfunction demonstrated by decreased sensation as noted.  

December 2013 VA treatment records show that the Veteran complained of numbness and tingling in fingers 3-5 of the right hand.

In September 2015 the Veteran underwent a second VA neuropathy examination during which he complained of moderate constant pain and mild intermittent pain, numbness from the right elbow to the hand and some fingers, throbbing, and weakened strength.  The Veteran was noted to have 4/5 strength in elbow flexion and extension, 4/5 strength in wrist flexion but full strength in wrist extension and full strength in grip and pinch.  No muscle atrophy was detected.  Reflexes were noted to be absent in the right bicep, tricep and brachioradialis.  Shoulder sensation was normal, inner/outer forearm sensation was decreased, and hand/fingers sensation was absent.  No trophic changes were found.  The examiner diagnosed the Veteran as continuing to have severe incomplete paralysis of the right ulnar nerve that did not approximate symptomatology equally served by amputation.  

The evidence of record does not indicate that the Veteran suffers from complete paralysis of the right ulnar nerve and thus, a disability rating in excess of 40 percent is not warranted.  The Veteran has not manifested a "griffin claw" deformity and has not lost the ability to extend his ring and little fingers or adduct his thumb.  The Veteran's most recent examination did note wrist flexion strength of 4/5, indicating active movement against some resistance but less than full strength.  However, the Board does not find that this finding alone is indicative of complete paralysis, as the examining clinician specifically characterized the Veteran's condition as severe incomplete paralysis after considering the 4/5 flexion strength.  Although the Veteran is competent to report symptoms associated with his right ulnar neuropathy, he is not competent to classify the severity of his right ulnar nerve paralysis as "complete," as this is a determination that is "medical in nature," and not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board finds both the 2009 and 2015 examinations to be the most probative evidence of record concerning the severity of the Veteran's condition.  Moreover, the Veteran does not report that his nerve condition has worsened since his most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The totality of the evidence demonstrates that the Veteran's nerve condition is more appropriately characterized as severe incomplete paralysis rather than complete paralysis.  Thus, a disability rating in excess of 40 percent is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating higher than 40 percent for ulnar neuropathy of the right upper extremity is denied.


REMAND

The Veteran underwent VA examinations for his knee and elbow conditions in September 2015 in accordance with the Board's previous remand instructions.  During the intervening time however, the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, No. 13-3238, 2016 WL 3591858 at 8 (Vet. App. July 5, 2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at *9.  Thus, a remand is required for a new examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).    

The issue of entitlement to a TDIU is inextricably intertwined to the outcome of the Veteran's claims for increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue is remanded pending the outcome of the Veteran's examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his elbow and knee disabilities.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner should also opine as to the impact of the Veteran's disabilities on his daily activities and identify any motion or activities that would be restricted and the degree to which that would occur.

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


